ORDER
PER CURIAM.
Jason Arthur Smith (“Movant”) appeals from a judgment denying his Rule 24.035 post-conviction relief motion following an evidentiary hearing. Movant argues the motion court clearly erred in denying his motion because his guilty plea was unknowing, unintelligent, and involuntary, in that he presented credible evidence demonstrating that plea counsel was ineffective for misadvising him as to what the prosecutor had to prove to show that he “knowingly” possessed child pornography. Mov-ant contends that, but for plea counsel’s ineffectiveness, he would not have pleaded guilty, but instead would have exercised his right to trial. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).